DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 10/24/2022 is acknowledged and entered.

Claims 1-17 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-17 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4) in the reply filed on 10/24/2022 is acknowledged.  The elected invention is as follows: “Applicants elect for examination Group I, claims 1-4, drawn to a treatment methodology. The election is made without traverse”.

Claims 5-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

Applicant’s election without traverse of species for a type of composition/combination in the reply filed on 10/24/2022 is acknowledged.  The elected species is as follows: “Applicant elects a method that comprises administering a therapeutically effective amount of compound SM7, the structure of which is shown below. 
    PNG
    media_image1.png
    232
    152
    media_image1.png
    Greyscale
 This election is made without traverse.”  From this election, the composition comprises a single compound/active agent that is SM7, and SM7 is from instant claimed Formula I.

Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.

It is relevant to note that applicant’s elected species (i.e. a composition comprising a single compound/active agent that is SM7 (
    PNG
    media_image2.png
    278
    187
    media_image2.png
    Greyscale
)) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2):
If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1 and 2 are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 01/13/2021, this present application is a 371 of PCT/US2019/041876 that was filed on 07/15/2019. PCT/US2019/041876 claims priority to provisional application 62/697,876 that was filed on 07/13/2018.  Therefore, this application has an effective filing date of 07/13/2018 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for the improper Markush grouping of alternatives because one of ordinary skill in the art would not be able to reasonable determine the metes and bounds.
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of ‘an anti-APEC agent’ is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The chemical compounds of ‘Formula I-Formula VIII’ and ‘Formula IX-Formula XV’ as recited by instant claim 1 are not all members of the same recognized class of chemical compounds, and as a result, these alternatives do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  For example, the compounds of ‘Formula II’: 
    PNG
    media_image3.png
    122
    123
    media_image3.png
    Greyscale
 belong to the imidazole class of chemical compounds and do not share a common structure with the compounds of ‘Formula VI’: 
    PNG
    media_image4.png
    99
    225
    media_image4.png
    Greyscale
, which does not belong to the imidazole class of chemical compounds.  The compounds of ‘Formula II’ do not share a common structure with the compounds of ‘Formula X’: 
    PNG
    media_image5.png
    192
    242
    media_image5.png
    Greyscale
, which does not belong to the imidazole class of chemical compounds.  Therefore, the Markush grouping of ‘an anti-APEC agent’ is improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Accordingly, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huigens, III et al. (US Patent 11,419,335 B2; Effective Filing Date of 12/07/2016).
For claim 1, Huigens, III et al. claim a compound of formula: 
    PNG
    media_image6.png
    146
    119
    media_image6.png
    Greyscale
 (refers to instant claimed ‘an anti-APEC agent’ and ‘Formula II’ of claim 1) or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof (Claims 1 and 3).  Huigens, III et al. teach that R5 is unsubstituted methyl (see col. 39, line 54 thru col. 40, line 7); R1 is hydrogen; R2 is optionally substituted C5-C24 alkyl (see col. 44, lines 53-55); and a bromide salt (see col. 56, lines 59-62).  Therefore, Huigens, III et al. describe the compound SM5 as depicted by figure 1C of the present specification.  A method of treating an infectious disease in a subject in need thereof, the method comprising administering to the subject an effective amount of a compound of claim 1 (refers to instant claimed administering step of claim 1), or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof (Claim 24).  The type of infectious disease is a bacterial infection (refers to instant claimed a bacterial infection of claim 1) (Claim 27); and the type of bacterial infection is from Escherichia coli (Claims 29 and 32).  Huigens, III et al. also discloses the followings: (i) the term ‘subject’ include mammal such as chickens, ducks, geese, and/or turkeys (refers to instant claimed an avian subject of claim 1) (see col. 26, lines 36-51).  (ii) The compound or composition can be administered concurrently with, prior to, or subsequent to one or more additional pharmaceutical agents, which may be useful as, e.g., combination therapies (see col. 67, lines 10-13); and the type of additional pharmaceutical agents include antibiotic (see col. 68, lines 5-19).
Therefore, the compound and method of Huigens, III et al. do anticipate the instant claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajashekara et al. (US Patent 11,478,454 B2; Effective Filing Date of 12/20/2017).
The applied reference has a common inventor (Gireesh Rajashekara) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claim 1, Rajashekara et al. teach a method of preventing a bacterial infection in a subject comprising administering to the subject an effective amount of a compound, or a derivative thereof, having the formula: 
    PNG
    media_image7.png
    190
    527
    media_image7.png
    Greyscale
 (refers to instant claimed ‘an anti-APEC agent’ and ‘Formula II’ of claim 1; and the administering step of claim 1) (see col. 15, lines 24-27).  The type of bacterial infection is from Escherichia coli (see col. 17, lines 1-3).  An antibiotic can be administered prior to, concurrent with, or subsequent to administration of the at least one compound, or derivative thereof (see col. 24, lines 7-57). 
Therefore, the compound and method of Rajashekara et al. do anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020